DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 29, 2021 have been entered.
Claims 1, 3, 8, 10, 15, and 17 have been amended. 
Claims 21-23 have been added. 

          Response to Arguments
Applicant’s arguments filed on November 29, 2021 have been considered but are moot in view of the new grounds in the current rejection.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10-13, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Helliker et al. (Pub. No. US 2017/0031779), hereinafter Helliker, in view of Formato et al. (Pub. No. US 2017/0364415), hereinafter Formato; in view of Raju et al. (Pub. No. US 2014/0019643), hereinafter Raju; and in view of Hoffmann et al. (Pub. No. US 2009/0313311), hereinafter Hoffmann. 

Claim 1. 	Helliker discloses a method for virtual machine (“VM”) replication, comprising: 
identifying, on a network, a source node and a destination node, the source node including at least one source node virtual machine to be replicated as a destination node VM on the destination node (Parag. [0013], Parag. [0084]; (The art teaches a first node (e.g., ; 
		performing a full synchronization by copying disks used by the source node VM in a current operational state to the destination node VM (Parag. [0011], Parag. [0075], and Parag. [0086]; (The art teaches that data protection policies for one or more data protection operations to be performed in even complex data protection topologies including plural nodes and plural policies, preferably in a synchronized manner. A data protection policy may further define a data movement operation according to a data path between the defined source and destination nodes.  The data movement operation may define the type and/or direction of data protection operations to be performed between the source and destination nodes, e.g. mirror operation, replication operation, backup operation (i.e., disks copying))); 
scheduling start times for multiple update synchronizations of changed data between the source node VM and the destination node VM (Parag. [0075] and Parag. [0087]; (The art teaches that backups represent full copies of the whole data to be protected. Backups are handled in batches (e.g., periodically), wherein the backup is created in batches; batch backup in an operation in which a repository is updated periodically or at least repeatedly according to a scheduled resynchronizations involving a scan of the source data (i.e., from source node) for changes since the last backup and only changed data, changed files are transferred to the destination (i.e., destination node) for storing)).
Helliker doesn’t explicitly disclose that the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval; reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration; and performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending to the destination node.
		However, Formato discloses the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval (Parag. [0005] and Parag. [0034]; (The art teaches that in data backup schedules, a start time of a first job of the plurality of jobs in the second backup schedule is scheduled for a different time in a backup window (i.e., different time interval) compared to a start time of the first job in the first backup ; 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker to incorporate the teaching of Formato. This would be convenient to optimizing data backup schedules (Parag. [0001]).
		Raju discloses reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration (Parag. [0009-0010], Parag. [0048], and Parag. [0050]; (The art teaches optimizing the time interval for scheduled sync between the entities, and adaptively varies the scheduled sync over the course of time. The art teaches that P.sub.min and P.sub.max are two threshold values which determine the lower and upper limits for the sync interval times, respectively. Further the art teaches reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time (i.e., the time interval is being reduced from maximum to the minimum). i.e., the applicant teaches in the specification that multiple update synchronizations can have any suitable duration and can be user-configured. In some examples, the stages can include reducing respective durations of the multiple update synchronizations at a predetermined rate from a maximum update synchronization duration to a minimum update synchronizations duration)).    
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).  
Hoffmann discloses performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending to the destination node (Parag. [0013] and Parag. [1020-1021]; (The art teaches shutting down, in a replication system, one node (i.e., source node) and route all transaction activity to a surviving node (i.e., destination node))).  

 
Claim 3. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 1,   
Helliker in view of Formato doesn’t explicitly disclose wherein a number of the multiple update synchronizations or respective durations of the different time intervals are based on at least one of a network latency or a data synchronization bandwidth usage.
However, Raju discloses wherein a number of the multiple update synchronizations or respective durations of the different time intervals are based on at least one of a network latency or a data synchronization bandwidth usage (Parag. [0009-0010], Parag. [0050]; (The art teaches optimizing the time interval for scheduled sync between the entities, and adaptively varies the scheduled sync over the course of time. The art teaches obtaining the data traffic in that has been recorded in the last successful transaction for a collection or item x. Then the method calculates the data traffic Δn for the purpose of determining the scheduled sync interval. 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).

Claim 4. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 1,  
Helliker further discloses wherein the disks comprise disk sectors, and wherein the scheduling start times further comprises: tracking data changes on the disk sectors and transferring the data changes to the destination node VM (Parag. [0063], Parag. [0075], Parag. [0084], and Parag. [0086]; (The art teaches that data movement operation may define the type and/or direction of data protection operations to be performed between the source and destination nodes, e.g. mirror operation, replication operation, backup operation (i.e., transferring .

Claim 5. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 4, 
Helliker doesn’t explicitly disclose wherein the source node is located in a source data center and the destination node is located in a destination data center that is geographically separated from the source data center. 
However, Hoffmann discloses wherein the source node is located in a source data center and the destination node is located in a destination data center that is geographically separated from the source data center (Parag. [0339]; (The art teaches that for the replication, the target node can be any distance (e.g., thousands of miles) from the source node, wherein the nodes are in data centers (i.e., different data centers))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker to incorporate the teaching of Hoffmann. This would be convenient in preventing the loss of an enterprise’s data, and maintain a copy of the data at some remote site (Parag. [0002]).

Claim 6. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 4,  
Helliker in view of Formato doesn’t explicitly disclose wherein the scheduling start times further comprises calculating that a time to transfer changed data is greater than or equal to a tolerance time. 
		However, Raju discloses wherein the scheduling start times further comprises calculating that a time to transfer changed data is greater than or equal to a tolerance time (Parag. [0009-0010], Parag. [0050]; (The art teaches optimizing the time interval for scheduled (x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time. i.e., the applicant teaches in the specification that multiple update synchronizations can have any suitable duration and can be user-configured. In some examples, the stages can include reducing respective durations of the multiple update synchronizations at a predetermined rate from a maximum update synchronization duration to a minimum update synchronizations duration)).    
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).

Claim 8. 	Helliker discloses a system for virtual machine (“VM”) replication, comprising: 
a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions (Parag. [0210]) to perform stages comprising: 
identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node (Parag. [0013], Parag. [0084]; (The art teaches a first node (e.g., source node) and a second node (e.g., destination node downstream of the source node); the source node represents a virtual machine and the destination node represents a virtual machine which is configured to receive data in a replication configuration));   
32performing a full synchronization by copying disks used by the source node VM in a current operational state to the destination node VM (Parag. [0011], Parag. [0075], and Parag. [0086]; (The art teaches that data protection policies for one or more data protection operations to be performed in even complex data protection topologies including plural nodes and plural policies, preferably in a synchronized manner. A data protection policy may further define a data movement operation according to a data path between the defined source and ;  
scheduling start times for multiple update synchronizations of changed data between the source node VM and the destination node VM (Parag. [0075] and Parag. [0087]; (The art teaches that backups represent full copies of the whole data to be protected. Backups are handled in batches (e.g., periodically), wherein the backup is created in batches; batch backup in an operation in which a repository is updated periodically or at least repeatedly according to a scheduled resynchronizations involving a scan of the source data (i.e., from source node) for changes since the last backup and only changed data, changed files are transferred to the destination (i.e., destination node) for storing)).
Helliker doesn’t explicitly disclose that the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval; reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration; and performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending on the disk to the destination node.
		However, Formato discloses the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval (Parag. [0005] and Parag. [0034]; (The art teaches that in data backup schedules, a start time of a first job of the plurality of jobs in the second backup schedule is scheduled for a different time in a backup window (i.e., different time interval) compared to a start time of the first job in the first backup schedule. Further, the art teaches that in comparing the backup schedule reports depicted in FIGS. 3B and 3C shows that rescheduling jobs (i.e., second scheduled with a time interval) results in jobs initiating at smaller, more regular intervals over the backup window (i.e., the first interval is greater since the second window is smaller))); 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker to incorporate the teaching of Formato. This would be convenient to optimizing data backup schedules (Parag. [0001]).
		Raju discloses reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration (Parag. [0009-0010], Parag. [0048], and Parag. [0050]; (The art teaches optimizing the time interval for scheduled sync between the entities, and adaptively varies the scheduled sync over the course of time. The art teaches that P.sub.min and P.sub.max are two threshold values which determine the lower and upper limits for the sync interval times, respectively. Further the art teaches reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time (i.e., the time interval is being reduced from maximum to the minimum). i.e., the applicant teaches in the specification that multiple update synchronizations can have any suitable duration and can be user-configured. In some examples, the stages can include reducing respective durations of the multiple update synchronizations at a predetermined rate from a maximum update synchronization duration to a minimum update synchronizations duration)).     
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).  
Hoffmann discloses performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending to the destination node (Parag. [0013] and Parag. [1020-1021]; (The art teaches shutting down, in a replication system, one node (i.e., source node) and route all transaction activity to a surviving node (i.e., destination node))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker in view of Formato and Raju to incorporate the teaching of Hoffmann. This would be convenient in preventing the loss of an enterprise’s data, and maintain a copy of the data at some remote site (Parag. [0002]). 

Claim 10 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 3.

Claim 11 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 4.

Claim 12 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 5.

Claim 13 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 6.

Claim 15. 	Helliker discloses a non-transitory, computer-readable medium containing instructions that, when executed by a processor (Parag. [0210]), performs stages for virtual machine (“VM”) replication, the stages comprising:  
identifying, on a network, a source node and a destination node, the source node including at least one source node VM to be replicated as a destination node VM on the destination node (Parag. [0013], Parag. [0084]; (The art teaches a first node (e.g., source node) and a second node (e.g., destination node downstream of the source node); the source node represents a virtual machine and the destination node represents a virtual machine which is configured to receive data in a replication configuration)); 
performing a full synchronization by copying disks used by the source node VM in a current operational state to the destination node VM (Parag. [0011], Parag. [0075], and Parag. [0086]; (The art teaches that data protection policies for one or more data protection operations to be performed in even complex data protection topologies including plural nodes and plural policies, preferably in a synchronized manner. A data protection policy may further define a data movement operation according to a data path between the defined source and destination nodes.  The data movement operation may define the type and/or direction of data protection operations to be performed between the source and destination nodes, e.g. mirror operation, replication operation, backup operation (i.e., disks copying)));   
scheduling start times for multiple update synchronizations of changed data between the source node VM and the destination node VM (Parag. [0075] and Parag. [0087]; (The art teaches that backups represent full copies of the whole data to be protected. Backups are handled in batches (e.g., periodically), wherein the backup is created in batches; batch backup in .
Helliker doesn’t explicitly disclose that the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval; reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration; and 34performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending to the destination node.  
		However, Formato discloses the start times being scheduled at different time intervals, wherein a first time interval is greater than a second time interval (Parag. [0005] and Parag. [0034]; (The art teaches that in data backup schedules, a start time of a first job of the plurality of jobs in the second backup schedule is scheduled for a different time in a backup window (i.e., different time interval) compared to a start time of the first job in the first backup schedule. Further, the art teaches that in comparing the backup schedule reports depicted in FIGS. 3B and 3C shows that rescheduling jobs (i.e., second scheduled with a time interval) results in jobs initiating at smaller, more regular intervals over the backup window (i.e., the first interval is greater since the second window is smaller))); 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker to incorporate the teaching of Formato. This would be convenient to optimizing data backup schedules (Parag. [0001]).  
		Raju discloses reducing respective durations of the different time intervals, the reductions being performed at a predetermined rate from a maximum duration to a minimum duration (Parag. [0009-0010], Parag. [0048], and Parag. [0050]; (The art teaches optimizing the time interval for scheduled sync between the entities, and adaptively varies the scheduled sync over the course of time. The art teaches that P.sub.min and P.sub.max are two threshold values which determine the lower and upper limits for the sync interval times, respectively. Further the art teaches reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is (x, new) is less than the threshold value of the sync interval time (i.e., the time interval is being reduced from maximum to the minimum). i.e., the applicant teaches in the specification that multiple update synchronizations can have any suitable duration and can be user-configured. In some examples, the stages can include reducing respective durations of the multiple update synchronizations at a predetermined rate from a maximum update synchronization duration to a minimum update synchronizations duration)).     
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).
Hoffmann discloses 34performing, at a switch-over time, a shutdown of the source node VM and transmitting data changes that are pending to the destination node (Parag. [0013] and Parag. [1020-1021]; (The art teaches shutting down, in a replication system, one node (i.e., source node) and route all transaction activity to a surviving node (i.e., destination node))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Helliker in view of Formato and Raju to incorporate the teaching of Hoffmann. This would be convenient in preventing the loss of an enterprise’s data, and maintain a copy of the data at some remote site (Parag. [0002]). 

Claim 17 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 3.

Claim 18 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 4. 
 
Claim 19 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 5.

Claim 20 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 6.
Claim 21. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 1,      
Helliker in view of Formato doesn’t explicitly disclose wherein the minimum duration corresponds to a final update synchronization performed before performing the shutdown. 
		However, Raju discloses wherein the minimum duration corresponds to a final update synchronization performed before performing the shutdown (Parag. [0009-0010], Parag. [0050], Parag. [0056-0057], and Parag. [0076]; (The art teaches optimizing the time interval for scheduled sync between the entities, and adaptively varies the scheduled sync over the course of time. Further the art teaches reducing the scheduled sync interval by an amount of Δp from P(x, prev). Further, it is checked whether the reduced time interval P(x, new) is less than the Pmin, which is the lower threshold limit for the sync interval time. If not, the scheduled sync interval is reduced by an amount of Δp until P(x, new) is less than the threshold value of the sync interval time. The art teaches that if the battery status of the electronic device is high, then the corresponding sync interval times t.sub.n will be reduced, so as to allow as many syncs as possible, although the number of syncs may be bound to a pre-defined limit and other modules time intervals, since power is no longer a major constraint. The art teaches obtaining the battery status to calculate the sync interval time "t.sub.B" which also includes default weights assigned by the user. These default weights are used for calculating the final sync interval (i.e., before the shutdown due to the battery of the device))).    
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the Helliker in view of Formato to incorporate the teaching of Raju. This would be convenient for optimizing the time interval for scheduled sync between the entities; therefore, performing synchronization intelligently, which would lead to less network data usage (Parag. [0007-0008]).

Claim 22 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 21.  

Claim 23 is taught by Helliker in view of Formato, Raju, and Hoffmann as described for claim 21.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Helliker et al. (Pub. No. US 2017/0031779), hereinafter Helliker, in view of Formato et al. (Pub. No. US 2017/0364415), hereinafter Formato; in view of Raju et al. (Pub. No. US 2014/0019643), hereinafter Raju; in view of Hoffmann et al. (Pub. No. US 2009/0313311), hereinafter Hoffmann; and further in view of Rozas (Pub. No. US 2020/0045134).

Claim 7. 	Helliker in view of Formato, Raju, and Hoffmann discloses the method of claim 1,   
The combination doesn’t explicitly disclose wherein scheduling start times further comprises calculating that a difference between a maintenance window start time and a current time is greater than or equal to a buffer time.  
However, Rozas discloses wherein scheduling start times further comprises calculating that a difference between a maintenance window start time and a current time is greater than or equal to a buffer time (Parag. [0154]; (The art teaches that a future write is marked with some time T2, and as current time T keeps advancing, at some point current time T + Delta becomes equal to T2, at which point that future write is aged out of the future buffer and into the reorder buffer since its timestamp is now within the time bounds of the reorder buffer and out of the time bounds of the future buffer (i.e., greater than the buffer time))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Rozas. This would be convenient in distributing data storage over different storage servers in a computer system to increase the capacity and flexibility (Parag. [0003]). 

Claim 14 is taught by Helliker in view of Formato, Raju, Hoffmann, and Rozas as described for claim 7. 






Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thakkar et al. (US 2018/0060184) – Related art in the area of backing up workloads for multiple tenants of a cloud computing system (Parag. [0046], If the task is determined not to be special task in step 402, which means that the process is being triggered to prepare scheduling queue 190 for consumption by backup storage device 102, scheduler 201 in step 410 determines a pool of VMs that are to be backed up during the time window)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                                                                                                                                                                                                                    /WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442